State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 17, 2016                   106301
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JOHN M. NACK,
                    Appellant.
________________________________


Calendar Date:   October 12, 2016

Before:   Peters, P.J., McCarthy, Lynch, Rose and Mulvey, JJ.

                             __________


     Robert A. Gouldin, Oneonta, for appellant.

      John M. Muehl, District Attorney, Cooperstown (Michael F.
Getman of counsel), for respondent.

                             __________


Peters, P.J.

      Appeal from a judgment of the County Court of Otsego County
(Burns, J.), rendered March 22, 2013, which revoked defendant's
probation and imposed a sentence of imprisonment.

      Defendant pleaded guilty to criminal sale of a controlled
substance in the fifth degree and was sentenced to five years of
probation. Subsequently, defendant admitted to violating a
condition of his probation, with the understanding that his
probation would be revoked and he would be sentenced to 2½ years
in prison to be followed by one year of postrelease supervision,
with the sentence to run consecutively to a sentence imposed on
another conviction. County Court imposed the agreed-upon
sentence and defendant now appeals.
                              -2-                  106301

      We reject defendant's sole contention on appeal that the
sentence is harsh and excessive. Given defendant's criminal
history, and that he specifically agreed to the sentence as part
of his admission to violating his probation, we discern no
extraordinary circumstances or an abuse of discretion warranting
a modification of the sentence (see People v Kerwin, 117 AD3d
1097, 1098 [2014]; People v Flanders, 110 AD3d 1112, 1113
[2013]).

     McCarthy, Lynch, Rose and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court